     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 1 of 54


                                                                       Pages 1-54


 1                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
 2                               SAN JOSE DIVISION

 3

 4   RAJA KANNAN,                 )        Case No.    17-cv-07305-EJD
                                  )
 5               Plaintiff,       )        San Jose, California
                                  )        Wednesday, November 20, 2019
 6        v.                      )        Courtroom 2, 5th Floor
                                  )
 7   APPLE INC.,                  )
                                  )
 8               Defendant.       )
     _____________________________)
 9

10
                        TRANSCRIPT OF DISCOVERY HEARING
11                 BEFORE THE HONORABLE VIRGINIA K. DeMARCHI
                         UNITED STATES MAGISTRATE JUDGE
12

13   APPEARANCES:

14   For Plaintiff:                    KAREN E. FORD, ESQ.
                                       SW Ocean Avenue and Mission
15                                     Suite 208
                                       Post Office Box 287
16                                     Carmel, California 93921-0287
                                       (831) 250-6433
17
     For Defendant:                    TODD K. BOYER, ESQ.
18                                     Baker & McKenzie LLP
                                       600 Hansen Way
19                                     Palo Alto, California 94304
                                       (650) 856-5572
20
     Transcription Service:            Peggy Schuerger
21                                     Ad Hoc Reporting
                                       2220 Otay Lakes Road, Suite 502-85
22                                     Chula Vista, California 91915
                                       (619) 236-9325
23

24

25   Proceedings recorded by electronic sound recording; transcript
     produced by transcription service.
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 2 of 54


                                                                                    2


 1     SAN JOSE, CALIFORNIA     WEDNESDAY, NOVEMBER 20, 2019           10:01 A.M.

 2                                     --oOo--

 3         (Call to order of the Court.)

 4               THE CLERK:    Calling the matter of Kannan v. Apple, Case

 5   Number 17-cv-07305.

 6               THE COURT:    Your appearances, please.

 7               MS. FORD:    Karen Ford for Plaintiff Kannan.

 8               THE COURT:    Good morning.

 9               MR. BOYER:     Good morning, Your Honor.       Todd Boyer for

10   Apple.

11               THE COURT:    Good morning.     All right.    Today I’m going

12   to hear argument about two discovery disputes.               The first is

13   Apple’s motion regarding Mr. Kannan’s alleged failure to comply

14   with the Court’s prior discovery orders regarding evidence of

15   software development work by Mr. Kannan and regarding Mr. Kannan’s

16   family’s time in India.       That’s Docket Number 184.

17         And then I’ll also hear argument about the parties’ disputes

18   about Apple’s "Attorney’s Eyes Only" or AEO designations, and

19   that’s at Docket Number 198.

20         So first let me begin with Docket Number 184 and that’s

21   Apple’s motion regarding the application development issue and the

22   time in India.     I have a number of questions for you, Mr. Boyer.

23               MR. BOYER:    Yes.

24               THE COURT:      First of all, can you describe for me

25   comprehensively how the information about Mr. Kannan’s software
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 3 of 54


                                                                             3


 1   development work is relevant to a claim or defense in the case?

 2               MR. BOYER: Yes, Your Honor. So Plaintiff claims in his

 3   complaint that Mr. Kotni discriminated against him because of him

 4   because of his son’s autistic condition.           Part of the claim is

 5   that Mr. Kotni -- it’s alleged that Mr. Kotni believed that Mr.

 6   Kannan was not responding to things as quickly and not performing

 7   as well because he was taking care of his son.             And because of

 8   this, this led to -- this is part of the discriminatory conduct

 9   that Plaintiff alleges.

10               THE COURT:    Uh-huh.

11               MR. BOYER:    The fact that his family was in India -- and

12   we found out at his deposition a few weeks ago -- his family was

13   in India for most of the time that he worked for Mr. Kotni.            So

14   from 2014, during the school year -- so essentially his family was

15   only in the United States during the summer.           And that’s really

16   important because --

17               THE COURT:    During the summer of which year?

18               MR. BOYER:    All -- everything --

19               THE COURT:    Just successive years?

20               MR. BOYER:    -- 2014, 2015, 2016, and then -- actually,

21   in 2016, they left permanently.         So the fact that he has never

22   taken care of his son goes to, one, the discrimination claim, but

23   he also has an FMLA interference claim.          And obviously he would

24   not need any sort of leave if his child is not even in the

25   country.    So it goes to both claims really.
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 4 of 54


                                                                               4


 1               THE COURT:     All right.    I’m asking about the software

 2   development issue.

 3               MR. BOYER:    Oh, I’m sorry.     Okay.

 4               THE COURT:     That doesn’t tell me anything about the

 5   software development issue.         So how does the -- that work that

 6   you’re seeking discovery about relate to a claim or defense?

 7               MR. BOYER:    Okay.     So the software development part of

 8   it goes to really two defenses.       First, I would have to apply that

 9   evidence defense in that software development work for third

10   parties is prohibited by Apple’s policy and would result in the

11   termination of his employment had they discovered it early on.

12               THE COURT:    Okay.   Even if they’re doing it on their own

13   time?

14               MR. BOYER:    Correct.

15               THE COURT:      Okay.     All right.      So basically your

16   argument is the relief that Mr. Kannan says he’s entitled to, he’s

17   not actually entitled to because had he known, he wouldn’t have

18   been entitled to even retaining his employment.               He would have

19   been let go or at least admonished.          He wouldn’t be entitled to

20   promotions or additional responsibility or additional stock awards

21   or compensation?

22               MR. BOYER:    That’s exactly right.

23               THE COURT:     Is that your thesis?       Okay.     Is that the

24   only reason?     Is that the only -- or is there another?

25               MR. BOYER:    There is one more, Your Honor.
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 5 of 54


                                                                          5


 1               THE COURT:    Okay.

 2               MR. BOYER: And, again, this goes to the same issue with

 3   regard to the claim that Mr. Kannan was not responsive enough and

 4   that Mr. Kotni perceived that Mr. Kannan was not responsive enough

 5   because of his son’s condition that he was taking care of him and

 6   things like that.

 7           So why is that relevant?      Because if he was developing and

 8   actually working on these third party applications instead of his

 9   Apple duties, well, that would explain why he wasn’t necessarily

10   responsive.     It would be another reason for Mr. Kotni’s alleged

11   perception that he wasn’t responsive enough.

12               THE COURT:     Okay.   And I believe that the request for

13   production that you are principally relying on or exclusively

14   relying on is Request for Production 18?

15               MR. BOYER:    Eighteen and 19, yes, Your Honor.

16               THE COURT:    So 19 I’ve already ruled on.

17               MR. BOYER:    Yes, Your Honor.

18               THE COURT:    You’re not entitled to get discovery of Mr.

19   Kannan’s wife’s software development work.

20           But Request for Production Number 18 is permitted.         You

21   mentioned in your part of the joint submission that Apple had

22   discovered documents on its own.

23               MR. BOYER:    Correct.

24               THE COURT:    Which documents are those and what do they

25   show?
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 6 of 54


                                                                                 6


 1                MR. BOYER:     Okay.    So they are attached as exhibits.

 2                THE COURT:     Are these exclusive?        I’ve looked at the

 3   exhibits.      So were these just examples, or is this sort of

 4   comprehensive?

 5                MR. BOYER:     These are examples that we felt prove that

 6   Mr. Kannan was working in app development at the time he was

 7   employed with Apple and that he was not producing -- he certainly

 8   didn’t produce the documents that we submitted to the Court, but

 9   also has not looked in other sources for those productions related

10   to app development.

11                THE COURT: And when did Apple discover those documents,

12   the     documents   --    examples   of   which   are    attached   to   your

13   submission?

14                MR. BOYER:    Sure, in late October, when we were looking

15   for documents responsive to Request for Production Numbers 72

16   through 74 from Plaintiff, which are related -- in which Plaintiff

17   seeks documents showing potential policy violations or misconduct.

18                THE COURT:     All right.    And what is the source of the

19   material for these documents?          Is this the mirror image of the

20   laptop computer?

21                MR. BOYER:     That’s correct, Your Honor.

22                THE COURT:      Okay.     Why didn’t you search for these

23   documents earlier?

24                MR. BOYER:     So we -- so we did.         We just didn’t find

25   them.     There are about -- multiple thousands of documents on his
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 7 of 54


                                                                                7


 1   computer and when initially we looked -- certainly we listed the

 2   entire set and that’s in the July 8th letter that we sent to

 3   counsel.      There’s    thousands   and   thousands   of   files    on   his

 4   computer.    And when we went and looked again, Plaintiff’s counsel

 5   specifically asked for -- "I don’t want 10,000 documents.             I want

 6   essentially the meat of it.        What are you really going to show?"

 7   And I said, "Well, we’ve got, you know, all these documents."

 8   "We’ll get you, you know, the highlights."

 9               THE COURT:     Are we talking now about evidence of the

10   software development work that -- okay.         You’re not talking about

11   Document Request 72 -- I mean, I guess they relate.               But when I

12   ask about why didn’t you look for -- maybe I should ask it

13   differently.

14         Did you look for documents that would evidence Mr. Kannan’s

15   software development work for others earlier in the case, or did

16   you only look for those in October of 2018?

17               MR. BOYER:    So we did and we listed all the documents.

18   And there are, again, thousands of them.          And so we did not look

19   through every document at that time.             We asked Plaintiff to

20   produce documents related to app development.          And then we wanted

21   to take his deposition to dive into it and find out, you know,

22   what this was and -- but, unfortunately, we weren’t able to do

23   that because we had to --

24               THE COURT:    Okay.    But you had all of the documents on

25   this mirror image of the laptop computer since the beginning of
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 8 of 54


                                                                            8


 1   the lawsuit.     Yes?

 2               MR. BOYER:     Yes, Your Honor.

 3               THE COURT:    Okay.     I’m sorry.   You’re nodding and we’re

 4   making an audio recording.

 5               MR. BOYER:     Yes, Your Honor.

 6               THE COURT:     So forgive me.        I am going to require a

 7   response.    All right.    So at this point, what more do you need by

 8   way of discovery on this particular issue?

 9               MR. BOYER:     Yes, Your Honor.

10               THE COURT: Document discovery on this particular issue.

11               MR. BOYER: So a couple of things. One, initially, when

12   we were here on September 24th, the Court said to Plaintiff’s

13   counsel, Please start looking through your client’s data. So that

14   includes the gmail account.          That includes the computer itself.

15   What we believe exists, number one, is emails in his gmail account

16   related to software development.

17         Now, the reason they haven’t produced this is because they’re

18   saying, Well, this is related to his wife’s, and so we don’t have

19   to.    But if he’s directly involved in it, Request Number 18

20   certainly requests that.

21               THE COURT:     Okay.    Yeah.   So I’m just kind of focusing

22   on what you need.       So gmail?

23               MR. BOYER:     Gmail searches.

24               THE COURT:     Uh-huh.

25               MR. BOYER:     I would also like to subpoena the company
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 9 of 54


                                                                                9


 1   that we identified that he worked for and Kickstarter as well

 2   because he submitted an application to Kickstarter for development

 3   of   the    application   --   I’m    sorry   --   for   funding   of   that

 4   application.

 5                THE COURT:    All right.    Let me just -- let me make my

 6   question more precise.         What discovery do you need from Mr.

 7   Kannan?

 8                MR. BOYER:   Okay.

 9                THE COURT:   Besides gmail.

10                MR. BOYER:    Okay.     Gmail searches and searches of any

11   other electronic sources that would have data related to his app

12   development.      So he testified at his deposition that he had

13   another laptop.        That wasn’t -- I do not believe that was

14   searched.     The gmail account -- any other email accounts that he

15   would have used to communicate regarding app development.

16                THE COURT:   All right.    Is there anything else from Mr.

17   Kannan?

18                MR. BOYER:    And -- well, I’d like to continue asking

19   questions, but I didn’t finish his deposition.

20                THE COURT:   So has Apple ever proposed any search terms

21   or search methodology for searching ESI in this case with respect

22   to this software development issue?

23                MR. BOYER:   We have not, Your Honor.

24                THE COURT:     Have the parties ever discussed an ESI

25   protocol for any aspect of the ESI at issue in the case?                 You
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 10 of 54


                                                                                    10


 1    don’t have an existing one, in other words?

 2                  MR. BOYER:     We do not.

 3                  THE COURT:     Okay.    All right.      One of the things that

 4    you asked for by way of relief in this motion is to have a third

 5    party review Mr. Kannan’s electronic material. The motion focuses

 6    principally on email, maybe exclusively on email.                    What is the

 7    nature of the search that you expect this third party to do?

 8                  MR. BOYER:     What we would do is propose specific terms

 9    based    on   the   documents    that     we   have   found,   and    that   that

10    individual -- I’m sorry, the third party -- will look through any

11    electronic source, whether email or otherwise, for information and

12    responsive documents related to his application development.

13                  THE COURT:     All right.        But those terms haven’t been

14    proposed at this point?

15                  MR. BOYER:     I have not yet.

16                  THE COURT:   Okay.     All right.    I have some questions for

17    Ms. Ford.     I’ll let you add anything that you wish after I’m done

18    asking her some questions.

19            All right.      So, Ms. Ford, I’m focusing on Request for

20    Production     Number   18    which   is   the    request   that     seeks   "All

21    documents concerning, reflecting, or relating to your [meaning Mr.

22    Kannan’s] development of any mobile, web, or other software

23    application during your employment with Apple for August 29th,

24    2011 to the present."

25            When you responded to this Request for Production on behalf
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 11 of 54


                                                                                       11


 1    of Mr. Kannan -- or, rather, when he responded -- there were

 2    objections    asserted    on   the    basis      of   privilege    and    privacy,

 3    vagueness    and   overbreadth,      and   the    fact   that     Apple   had   the

 4    material in its possession.

 5          But then Mr. Kannan represented the following:                      "Without

 6    waiving said objections, Plaintiff did not develop any mobile,

 7    web, or other software application during his employment with

 8    Apple from August 29th, 2011 through the present," and then in

 9    bold text, "Raja, is this last sentence correct?"                   That was the

10    response that was presented to the Court in a prior submission.

11          And Mr. Kannan has represented on subsequent occasions that

12    he has produced responsive documents and those concern only the

13    application -- applications that Mr. Kannan developed for Apple

14    and that he hasn’t developed any other applications, so there are

15    no other responsive records.

16          And that representation was made very explicitly in the

17    declaration that was filed at Docket Number 160.                     So did Mr.

18    Kannan do any software application development work for anyone

19    other than Apple?

20                 MS. FORD: Well, I guess that depends on whether you buy

21    Apple’s characterization of what he did as being development, as

22    being app development.

23                 THE COURT:   Did he work on any software applications?

24                 MS. FORD:    He did not write any code or work on any

25    software applications is my understanding from him.
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 12 of 54


                                                                              12


 1                THE COURT:    He did no work for Tringio?

 2                MS. FORD:    I’m sorry?

 3                THE COURT:    Tringio.

 4                MS. FORD:    No.   That’s his wife’s company.         No.

 5                THE COURT: He did no software application work for Kno?

 6                MS. FORD:    No.   He did not.

 7                THE COURT:   He did no software application work for any

 8    other company besides Apple?

 9                MS. FORD:     He testified to these issues during his

10    deposition (indiscernible).

11                THE COURT:   I have to say I can’t -- I can’t resolve the

12    inconsistency between that representation that you just made and

13    the representation that he made and what I see in the papers.           It

14    seems inconsistent.

15          Just a moment.      Let me just ask you a question about the

16    search.    So Mr. Boyer is saying -- maybe you do have a dispute

17    about the characterization of these things.         Let’s just put a pin

18    in that.     Did you search or have a vendor search Mr. Kannan’s

19    gmail and his electronic documents for information responsive to

20    Request for Production 18?

21                MS. FORD:     The answer to that is yes.         He did look

22    through his gmail.

23                THE COURT:    No, not him.    You personally --

24                MS. FORD:    No.

25                THE COURT:    -- or a third party vendor?
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 13 of 54


                                                                                13


 1                MS. FORD:    I did not do that and, no, we did not request

 2    a third party vendor to do that.

 3                THE COURT:    Have you ever looked at his gmail --

 4                MS. FORD:    Yes.

 5                THE COURT:    -- for responsive documents?

 6                MS. FORD:    Yes, I have.

 7                THE COURT:    And how -- how -- I understand.         How did you

 8    do that?

 9                MS. FORD:     We were on the telephone and he had the

10    ability to reflect the screen of his computer on my computer so

11    that I could watch --

12                THE COURT:    So he shared the screen with you?

13                MS. FORD: Yeah, and then I could watch him do searches.

14                THE COURT:    And I take it Mr. Kannan has preserved all

15    of his electronic -- his gmail and any other email accounts that

16    would be connected to this lawsuit?

17                MS. FORD:    Well, I would say that he would have done so

18    with anything connected to this lawsuit.           Remember, this whole

19    question of app development was raised quite late in the game --

20    three and a half years after the case was filed or three years

21    after the case was brought -- so that he would have no way of

22    knowing in 2016 or ’17, you know, ’18 for that matter, that in

23    July of 2019, all of a sudden this issue would be raised about him

24    supposedly engaging in app development.        There’s nothing about it

25    in the answer.      There was nothing about it in response to our
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 14 of 54


                                                                               14


 1    interrogatories.       There was no -- there was no hint that that was

 2    the case.

 3            So could it be that he has deleted -- one thing you have to

 4    understand     about     these   apps,   a   couple   things   you   should

 5    understand.    Number one, we’re not talking about Minecraft or any

 6    (indiscernible) here.        He spends his life work on very small

 7    rudimentary apps.

 8            When I took Mr. Carr’s deposition, the 30(b)(6) witness for

 9    Apple, he testified that he couldn’t find any indication that any

10    money was ever made on any of these.          And I think these are --

11                 THE COURT:     You know, I appreciate that you may think

12    this is an insignificant thing.          But I’m really just trying to

13    focus on documents responsive to the request.

14                 MS. FORD:    Yes.

15                 THE COURT:     You all can slog this out on the merits

16    later.    I’m not going to decide the merits of whether it is or is

17    not something that would justify termination.

18                 MS. FORD:     Well, I just needed to get one more thing

19    which is that to the extent that there was any development

20    activity that took place in the company, that happened in 2012 and

21    2013.    So this is fairly old stuff.

22                 THE COURT:     But it’s within the scope for the Request

23    for Production which goes back to August 29th of 2011.

24                 MS. FORD:    I’m sorry?

25                 THE COURT:     The Request for Production goes back to
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 15 of 54


                                                                                   15


 1    August 29th of 2011.

 2                MS. FORD:       Yes, but the request itself was not served,

 3    and we had no notice that Apple --

 4                THE COURT:       I see.

 5                MS. FORD:       -- considers this part of the case until I

 6    believe it was June or July of 2019.

 7                THE COURT:       Okay.    I take your point that you wouldn’t

 8    have necessarily known to search for this material until you

 9    received the request.            However -- however, having received the

10    request, --

11                MS. FORD:       Uh-huh.

12                THE COURT:       -- whenever it was served, your client had

13    an obligation to search for responsive documents. That obligation

14    doesn’t fall on him personally, as you know.            It’s an obligation

15    that extends to counsel.

16          So I take that very seriously, and I am concerned about the

17    representations that have been made to the Court and that have

18    been made to Apple about documents responsive to this request.

19          I’d like to ask you one more question about that.                  I have

20    Exhibits    B,   C,   and    E    that   were   submitted   with   the    joint

21    submission, and I’m wondering -- it’s been represented to me that

22    these were not produced by Mr. Kannan.             They were discovered on

23    the mirror image of his laptop computer.            So my question for you

24    is:   Why were these documents not produced by Mr. Kannan?               You’ve

25    now had an opportunity to investigate that.
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 16 of 54


                                                                            16


 1                MS. FORD: Well, the first answer is they would not have

 2    been responsive documents, in our view.              They would not be

 3    responsive to the request that was asked.

 4                THE COURT:    Why not?

 5                MS. FORD: Because the request that was asked is narrow.

 6    It talks about "your development of applications with software."

 7    He didn’t develop.       He didn’t write code.        And none of those

 8    documents say that he did.

 9                THE COURT: The request says, "All documents concerning,

10    reflecting, or relating to the development of ..."

11                MS. FORD:    Right.

12                THE COURT: All right. It doesn’t say "You were writing

13    a code."

14                MS. FORD:    Yes.

15                THE COURT:    Software development is a complex process

16    that I think we can all agree.        It’s not just coding.

17                MS. FORD:    No.

18                THE COURT:    So are you representing that you construed

19    this response as related only to actual coding?

20                MS. FORD:    Yes.

21                THE COURT:     That’s an unreasonable interpretation of

22    this request.

23                MR. BOYER:    Your Honor, if I might?

24                THE COURT:    No.     Not yet.   So that’s my question.   If

25    you have more to say about my question about now having -- you say
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 17 of 54


                                                                                    17


 1    you didn’t think they were responsive. Did you encounter them and

 2    choose not to produce them in your initial review?

 3                 MS. FORD:     I did not review those documents and choose

 4    not to produce them.        But they would not have been, given what my

 5    client and I discussed -- if you could -- if you could please just

 6    hear me one more second.          The issue of was what he had to do with

 7    his wife’s company, whatever it was, did that constitute app

 8    development within the meaning of the company’s policy, had he in

 9    fact produced any of these documents, Apple would be using the

10    fact that he produced them as an admission on his part that he

11    violated their company policy by engaging in app development.

12                 THE COURT:     Yes.

13                 MS.   FORD:         And,   yes,   with    his   firm   belief   and

14    understanding      that    the    image   prohibited    is   app    development,

15    writing code and using your skills as a software code writer on

16    behalf of some other entity, and even that isn’t even absolute,

17    but the --

18                 THE COURT:      And you might be absolutely right about

19    that.

20                 MS. FORD:     Uh-huh.

21                 THE COURT:     However, that’s not a justification for not

22    producing the documents.

23                 MS. FORD:     Well, it’s -- it is if producing them would

24    be construed as an admission that this constituted app development

25    because that’s exactly what the question asked.
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 18 of 54


                                                                                   18


 1                THE COURT: You could have phrased your response to make

 2    clear your understanding, which is actually a requirement under

 3    Rule 34, if you have a way of parsing this request, that you think

 4    means that the documents that you are aware of fall outside the

 5    scope of production -- you can also confer with Mr. Boyer about

 6    it.    But the Request for Production is not limited to coding.

 7    It’s broadly worded.

 8                MS. FORD:    Uh-huh.

 9                THE COURT:   "... concerning, reflecting, or relating to

10    your development of ..."           That’s not just coding.           So maybe

11    reasonable people could quibble about that.                Maybe not.     The

12    merits   are   a   totally     different   thing   about   whether    it’s    a

13    violation of policy.      You may be absolutely right that it is not

14    in violation of the policy.           But I’m trying to deal with a

15    discovery dispute, and I’m rather concerned about what seems to me

16    to be an unfair parsing of this request.

17          So back to what we’re going to do about it, I take it that

18    the current state of play, even now at this stage, is that no one

19    has searched Mr. Kannan’s gmail account for documents that would

20    relate to the activity that is reflected, for example, in Exhibits

21    B, C, and E; is that correct?

22                MS. FORD:    No.    That’s not correct.    I haven’t asked my

23    client to -- now that this issue arose, I asked my client to

24    search his gmail account and see if there were any emails in there

25    that would have related to anything having to do with his wife’s
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 19 of 54


                                                                                   19


 1    company, and he said that absolutely that they were not.

 2            And he also testified in his deposition, because Mr. Boyer

 3    asked    him    about   it    --   he   said,   "Did   you   have   any   email

 4    communications?"        And he said, "If I did, they would have been on

 5    domains at this time, in ’12 or ’13, but don’t exist anymore."

 6                   THE COURT:    What does that mean?

 7                   MS. FORD:     It means that they had -- his wife had a

 8    domain, a web page, I guess, on the computer for her little

 9    company.       I think it was called Tringio.          Anyway, it no longer

10    exists.     And they used to communicate through that device, so

11    that’s what he testified to at his deposition, was that if he had

12    any email communications back in ’12 or ’13, that they would

13    likely have been on this domain that no longer exists.

14                   THE COURT: The email would have been on the domain, but

15    it was an email at --

16                   MS. FORD:     I’m not sure whether it was email or online

17    communication, but it may have been an email.                But, anyway, if

18    there was any electronic communications there, it would have been

19    on this domain that no longer exists.

20                   THE COURT:    Okay.

21                   MS. FORD:     He testified to that at his deposition.

22                   THE COURT:    All right.    But just to be clear, he has or

23    has not searched his gmail account?

24                   MS. FORD:     He has, and he did not find anything.

25                   THE COURT:     Okay.     But you didn’t conduct that search
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 20 of 54


                                                                           20


 1    with him?

 2                MS. FORD:    No.

 3                THE COURT:    Do you know what terms he used or how he

 4    conducted the search?

 5                MS. FORD:     I asked him to look for the names of the

 6    applications and for the company that (indiscernible) software.

 7          By the way, one thing that has not come out here is that we

 8    did produce other software -- another software agreement that his

 9    wife had signed as part of the documents that we did produce.        We

10    produced a number of things that had to do with his wife’s use of

11    his laptop and we were aware of the software things that she

12    signed and (indiscernible).

13          But, in any event, yes, he said that he searched it and he

14    did not find anything in response to it.          Now, if a third party

15    went in and searched it, one of the things that would happen is

16    that it would pop up emails between Mr. Kannan and myself, among

17    other things, because we communicated about it.

18                THE COURT:   So the other thing that Mr. Boyer mentioned

19    is that there were -- there are other computers besides the Apple-

20    issued laptop that Mr. Kannan had.       And I guess my question is how

21    many such other electronic devices, computers and other devices,

22    does he have?

23                MS. FORD:    The only one that I know of is one that he

24    bought long after all of this was over, that he bought -- as a

25    matter of fact, that was acquired back in May when this whole
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 21 of 54


                                                                                          21


 1    issue arose over whether he should be keeping personal information

 2    on his Apple laptop.

 3                THE COURT:      May of 2019?

 4                MS. FORD:      Yes.   So it’s not going to happen again.

 5                THE COURT:      All right.

 6                MS.   FORD:      (Indiscernible.)              I    know   that    he   had

 7    predecessor computers.        If he still has some of them floating

 8    around, I don’t know, but I believe they were all Apple laptops

 9    and   so   they   probably    went    back     to   Apple       when   he     switched

10    (indiscernible).

11                THE COURT:      Are you speculating or do you know?

12                MS. FORD:       I’m speculating.          I didn’t ask him that

13    specific question.

14                THE COURT:       Was he asked in deposition what other

15    computers he had -- has or had?

16                MS.   FORD:      He     was   asked     what       other   computers     he

17    currently has as far as my recollection.

18                THE COURT:      Okay.

19                MS. FORD:      I don’t believe he was asked historically

20    when he acquired the (indiscernible) at any given point in time.

21                THE COURT:      All right.        Mr. Boyer, is there something

22    you wanted to add?

23                MR.   BOYER:      Yes,     Your    Honor.          So   actually    these

24    documents would have also been responsive to RFP 19 which this

25    Court did order him to produce in a limited fashion, and I’ll read
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 22 of 54


                                                                                  22


 1    the Court’s order.

 2                THE COURT:       You’re referring to B, C, and E -- the

 3    Exhibits B, C, and E to the joint submission?

 4                MR. BOYER:      Correct, Your Honor.

 5                THE COURT:      Uh-huh.

 6                MR.   BOYER:      And     the   Court’s   order   said,   "Produce

 7    responsive documents reflecting software applications developed by

 8    any person using Mr. Kannan’s Apple-issued computer equipment,

 9    whether those responsive documents are currently stored on Mr.

10    Kannan’s Apple-issued computer equipment or elsewhere."

11          So even if it was his wife’s development, it was on his

12    computer and it was required to be produced regardless.

13                THE COURT:      Uh-huh.

14                MS. FORD:      Your Honor, --

15                THE COURT:     All right.       Just a moment.    I’m going to let

16    you respond as well.        With respect to the other computers -- so

17    Ms. Ford has just represented that the only other computers -- the

18    only other computers that he has currently are a computer that he

19    purchased in May of 2019 that he’s using only for personal stuff,

20    not Apple stuff.

21          Do you have any contrary information?

22                MR. BOYER:      That would be surprising because I did ask

23    him about that during his deposition and he said he couldn’t

24    recall when he purchased it.                And I would think that if he

25    purchased it just a few months ago, he would recall that.
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 23 of 54


                                                                                    23


 1                THE COURT:   Do you have any -- any evidence about these

 2    predecessor computers that you obtained during the deposition?

 3                MR. BOYER:    I don’t believe he mentioned other than we

 4    know specifically that he had Apple computers, that when he

 5    changed jobs he would recycle those.           I don’t know about any other

 6    personal    ones   because    I   did    ask   him   about   that   during   his

 7    deposition and he said there was this other one, but he couldn’t

 8    recall when he purchased it.

 9                THE COURT:   Okay.       And as to the prior Apple computers,

10    does Apple have -- have those computers, or have mirror images of

11    those computers?

12                MR. BOYER:    We do not.

13                THE COURT:    So the one that you have a mirror image of

14    is the most recent Apple-issued laptop?

15                MR. BOYER:    Yes.

16                THE COURT:       Okay.      And could you remind me when the

17    mirror image was taken.

18                MR. BOYER:    It would have been in April of 2019.

19                THE COURT:    Okay.      All right.      Ms. Ford, you wanted to

20    respond.

21                MS. FORD:     Yeah, on a couple of -- on a couple of

22    issues.    One is that when my client was asked to produce documents

23    that related to the use of his computer by (indiscernible), we

24    produced a bunch of (indiscernible), which included other things,

25    some contacts and stuff that were -- his wife’s contracts and we
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 24 of 54


                                                                                 24


 1    produced those (indiscernible) at that time.

 2          And then another thing that we were asked to do was send in

 3    a list of files -- send a list of the files, which we did on 4/25.

 4          He also -- and the Court didn’t even ask us to do this -- he

 5    uploaded 16 gigabytes of copies of files from his laptop, the one

 6    that his wife had saved and shared on his computer, and he did

 7    that on October 26th.      He uploaded those to Dropbox and sent them

 8    in to Apple.      So they have copies of everything that related to

 9    his wife’s company that was on that laptop.           He has produced and

10    I don’t know why Apple keeps saying over and over that he never

11    produced the things that reflected his wife’s file sharing use of

12    his computer.

13          He   also   testified     about   this   at   great   length   in   his

14    deposition (indiscernible).

15                THE COURT:   I think the principal concern at this point

16    is Mr. Kannan’s gmail.

17                MS. FORD:    Yes.

18                THE COURT:    So I don’t think there’s been the kind of

19    search of his gmail, at least not timely, that Mr. Boyer said he

20    expected to be done.     So I don’t think the production that you’re

21    referring to had anything to do with gmail, if I’m not mistaken,

22    this voluminous production in the file.

23                MS. FORD: No, because what we were asked to produce was

24    documents related to someone else using his computer, and the use

25    of his computer was for saving files on it, so he just kept all
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 25 of 54


                                                                                 25


 1    the files which he had saved and we uploaded them to Apple.              And

 2    they already had them from the mirror, so they already had them,

 3    but we did it -- we did that.

 4                MR. BOYER:   And I would say for the record, Your Honor,

 5    I have all that here.

 6                THE COURT:    You have what all right here?

 7                MR. BOYER: The files that have been produced, and these

 8    documents that we specifically pointed out to the Court are not in

 9    there.

10                THE COURT:    Uh-huh.    All right.       I want to turn to the

11    other issue that’s raised, albeit it in an abbreviated fashion in

12    the joint submission.      That’s Docket 184, and that’s this issue

13    about Mr. Kannan and his family’s time in India.

14          And I think principally the dispute is about responsive

15    information for Request 16, "Periods of time your spouse and son

16    were in India."    I think you already explained to me why you think

17    this information is relevant to a claim or defense.

18          But what I -- what I’m wondering is you again say that Apple

19    found documents showing Mr. Kannan’s wife was in India -- you say

20    "until April of 2015."      I’m not sure I quite understand what that

21    means because you explained here that Mr. Kannan’s wife and son

22    were in India during the school year but not in the summers on all

23    of the years that are relevant to this dispute.

24          So   I’m   not   entirely     sure   --   not    entirely   sure   what

25    information you still need if you’ve got that documentation
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 26 of 54


                                                                            26


 1    already.

 2                MR. BOYER:    Yes, Your Honor.      So it’s -- I’m not sure

 3    that there’s anything else out there at this point, but the

 4    problem is I don’t have any confidence that there isn’t.          And we

 5    produced a document I believe at the end of October that we found

 6    on his computer showing an email that he had sent to a school

 7    district saying, My son will be essentially in India for the

 8    school year, for the 2014-2015 school year.              That was not a

 9    document that was produced.        It was a gmail.      It was on his --

10    saved on his laptop but also should have been in his email account

11    and was not produced.       So it gives me no confidence that these

12    searches are done inappropriately.

13          And one other document that I didn’t raise, but again goes to

14    the veracity of the searches that are being done, is that we

15    received employment records from Adobe that we subpoenaed that he

16    had brought over, and that we had never received any emails from

17    Plaintiff confirming that he had applied there or any response.

18    But we got them from Adobe.      And after we got them from Adobe, we

19    got them Plaintiff.

20                THE COURT: Have you asked an interrogatory about -- for

21    the information about what periods of time Mr. Kannan’s wife and

22    son were in India?

23                MR. BOYER:      I did not, but I did ask him in his

24    deposition and I confirmed the times now.

25                THE COURT:   All right.    So he testified consistent with
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 27 of 54


                                                                                 27


 1    the documentation that you have?

 2                 MR. BOYER:     Yes, Your Honor.

 3                 THE   COURT:     Okay.     And    have   you   also   asked   an

 4    interrogatory about the question of, "Which companies did you

 5    apply to and at what times?"

 6                 MR. BOYER:      We did ask -- we sent a Request for

 7    Production for that.

 8                 THE COURT:     Have you asked an interrogatory?

 9                 MR. BOYER:     We have not, Your Honor.

10                 THE COURT:     Okay.   All right.   It seems to me that you

11    have the information that you need.            I’m not sure it’s really

12    proportional to the needs of the case for me to order anything

13    further on this point.       It sounds like you’ve got your documents,

14    you’ve got your deposition testimony.          They’re both consistent.

15          Explain to me why requiring a third party to search for

16    emails about the time that Mr. Kannan’s family was in India is

17    really useful at this point.

18                 MR. BOYER:     Well, I mean, the only -- the only thing

19    that would be useful would be the specific dates and so we could

20    have a specific timeline.       Of course, his memory is not perfect.

21    I don’t think anyone’s would be with regard to specific dates when

22    somebody was here, when they came back.           The document obviously

23    show when the family was gone and when they were back because the

24    airline tickets would show when somebody left and when somebody

25    came back.
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 28 of 54


                                                                                  28


 1                THE COURT:    And you have those documents now.

 2                MR. BOYER:    I have some airline tickets.         I can’t piece

 3    together everything.      And I’m not sure if there is anything else

 4    out there.     But I am not -- I am confident that it was -- the

 5    search was not done properly because I produced the documents.

 6                THE COURT:     All right.     Ms. Ford, with respect to the

 7    question of the precise periods of time that Mr. Kannan’s wife and

 8    son -- I’m assuming his son is not in India by himself, so that’s

 9    why I use the term "wife and son" -- were in India, does your

10    client have information specific to what those times were?

11                MS. FORD:     First of all, Mr. Boyer is overstating what

12    the testimony on the documents show because my client reported to

13    Mr. Kotni in 2013 through part of 2017, and the time he’s talking

14    about was likely ’15 and ’16.       So it doesn’t cover the entire time

15    he worked for Mr. Kotni.

16                THE COURT:    Fine.

17                MS.   FORD:     We   have   produced   documents    and   he   has

18    testified about it and he was fairly specific about the dates and

19    the why, the reasons and -- that would justify --

20                THE COURT:    Let me just be a little bit more specific.

21    If Mr. Kannan had an opportunity to sit and reflect -- not in a

22    deposition, but to figure out precisely when his wife and son were

23    in India, using whatever sources of material he has to do that,

24    whether it’s his own recollection or whatever -- can he give

25    precise dates?
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 29 of 54


                                                                                      29


 1                 MS. FORD:        Probably not precise dates except for the

 2    ones that are shown by the airline tickets and itineraries that we

 3    have, but pretty close, within a month or so.                And that’s what he

 4    testified    to    in   his    deposition.         They   (indiscernible)    were

 5    planning to go in November.            They went in November and they came

 6    back in January.           When he talks about the school year, the

 7    academics (indiscernible) what the evidence shows, but, yeah, he

 8    can say roughly when they went and when they came back with some

 9    precision to the extent that we still have the airline tickets.

10          But this was another one Mr. Kannan couldn’t have known back

11    in the day, 2014, ’15, ’16, or just whatever would be relevant to

12    anything or even during the pendency of this case.

13                 THE COURT:       Are you telling me that he wouldn’t have

14    thought it would be relevant to his claims that there were periods

15    of time when his wife and son were not even there that could

16    justify, you know, any kind of need for a flexible schedule?                 That

17    sounds -- strikes me as a little bit --

18                 MS. FORD:     Well, --

19                 THE COURT:       -- suspect.

20                 MS. FORD: That’s because Mr. Boyer has really misstated

21    the claim.

22                 THE COURT:        Okay.     So you’re not claiming that he

23    required a flexible schedule and was denied that by Mr. Kotni?

24                 MS.   FORD:       We   claim   that    he    requested   a   flexible

25    schedule in 2013 when he first joined Mr. Kotni’s team.                   In 2013
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 30 of 54


                                                                           30


 1    and 2014 and to a certain extent thereafter, he did use that

 2    flexible schedule to care for his son.         We do not claim that Mr.

 3    Kotni ever forbad him from doing that. As a matter of fact, he was

 4    able to do that quite nicely because he keeps very irregular hours

 5    anyway because a lot of the people that Mr. Kannan supervised

 6    worked in other parts of the world.

 7                THE COURT:    Uh-huh.

 8                MS. FORD:    Some in India, some from Asia, people all

 9    over the world.      So he often has to work in the middle of the

10    night but then has some time off during the day, and they all have

11    very irregular schedules that work in that (indiscernible) for

12    that reason.

13          So, no, we’re not claiming at all that he was forbidden from

14    taking the time he needed.      We say that he was retaliated against

15    because his son has autism and because of the requests that he

16    made for -- that he be allowed that flexibility.

17                THE COURT:    Sounds relevant.

18                MS. FORD:    So we’re claiming retaliation, not that he

19    was prevented from doing it.      And, you know, were there times when

20    he required less time to be caring for his son as his employment

21    rolled forward?     Absolutely that’s probably true.

22                THE COURT:    Uh-huh.

23                MS. FORD:     But that doesn’t change the fact of the

24    retaliatory and discriminatory intent that we maintain was that

25    Mr. Kotni just didn’t want to have someone (indiscernible) that
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 31 of 54


                                                                            31


 1    had an autistic child and (indiscernible).

 2                THE COURT:    Uh-huh.

 3                MS. FORD: By the way, Mr. Boyer says that our complaint

 4    is all about that there were complaints that Mr. Kannan was not

 5    responsive. That’s not in our complaint anywhere. Mr. Kannan was

 6    asked by Mr. Boyer in his first deposition, "Did Mr. Kotni ever

 7    say anything to you that indicated directly that he didn’t want

 8    you to take time to care for your son?"        And he said something to

 9    the effect that, "The closest thing would be that he complained

10    once or twice about response time."        That was the only thing.

11                THE COURT:    Okay.   So what I’m toying with here is --

12                MS. FORD:    So the claims are slightly different.

13                THE COURT:   I understand, and you have a different view

14    of what’s relevant and what’s not relevant to your claims.        And of

15    course Mr. Boyer has a whole defense on behalf of Apple that he

16    plans to put on.     And I’m not going to resolve who gets to put on

17    what evidence or how it’s going to turn out.

18          But what I -- what I am concerned with is the discovery

19    request, which was not objected to in any way by the time we got

20    to the hearing and seems to have an incomplete response.

21          Now, I don’t think that a request for production of documents

22    is necessarily the most effective tool here in the first place,

23    but it seems that there -- there was documentation that sort of

24    trickled out later that then got asked about in deposition and the

25    answer is probably fine but maybe not as precise as it could be.
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 32 of 54


                                                                            32


 1          So what I’m toying with -- and I want to get your responses

 2    for this -- is I am playing with giving Apple leave to serve a

 3    specific interrogatory or maybe I will just craft a specific

 4    interrogatory about this issue that Mr. Kannan will be required to

 5    answer.    This is not new discovery.          This is a remedy for a

 6    failure to produce complete documents.

 7          So I’d like to hear Ms. Ford’s response to that -- that

 8    proposed resolution of this issue.

 9                 MS. FORD: Well, if that is a resolution which can avoid

10    further deposition questioning or something really cumbersome

11    while they sort of have a person searching for I don’t know what,

12    then I would say that it’s probably something that is not terribly

13    burdensome to do.

14          On the other hand, I’m not hearing any limits whatsoever on

15    Apple’s side on the scope of further discovery that they’re going

16    to do in this case.

17                 THE COURT:    I’m going to just nip this in the bud.

18    There is no more discovery.        We are done.     I already issued an

19    order on it about what’s allowed to be done in this case.         Motions

20    to compel to enforce the prior discovery order, okay.             No new

21    discovery.     So I’m not -- I will get to your -- the pile of

22    additional motions that were filed.          But right now, I’m really

23    just trying to focus on the discovery dispute that was briefed in

24    a timely way and is before me right now which is 184.

25          Mr. Boyer, your views on the proposed remedy?
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 33 of 54


                                                                              33


 1                MR. BOYER:     I think that’s fine, Your Honor.       And just

 2    for the record, I do want to state from the complaint, this is

 3    paragraph 60, "Mr. Kotni evaluated Plaintiff’s performance lower

 4    than was appropriate and denied him RSU awards, increases in job

 5    level, bonuses, and compensation increases based on the fact that

 6    Plaintiff had asked for a flexible schedule and sometimes worked

 7    a flexible schedule and Kotni’s perception that Plaintiff was

 8    spending time taking care of his son’s needs rather than working

 9    and/or that he would be inattentive at work due to his son’s

10    disability."

11          So it’s right on point in defense of that claim.

12                THE COURT:      All right.     I will consider -- I will

13    consider requiring an interrogatory to be answered.

14          I do not have all I need on this issue, and let me tell you

15    what my thoughts are about a resolution on both.

16          So starting -- going back to the Request for Production 18,

17    I am not sympathetic to Mr. Kannan’s excuses that because he’s in

18    India, it makes working with U.S. counsel difficult.          That may be

19    a fact, but he is the Plaintiff in this matter and he has certain

20    obligations in prosecuting his case.        And among those obligations

21    are complying with discovery and discovery orders.

22          So I am also not sympathetic, Ms. Ford, to your explanation

23    that you don’t have the technical tools or ability to do the kind

24    of searches that would be necessary.            That is no longer the

25    standard   for   dealing    with   discovery   of   electronically-stored
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 34 of 54


                                                                               34


 1    information in this day and age.       You just can’t rely on counsel’s

 2    inability or lack of resources or lack of, you know, technical

 3    resources.

 4          Both parties failed to comply with Rule 26 with respect to a

 5    discovery plan for electronically-stored information.             Given that

 6    there was electronically-stored information that was relevant in

 7    this case, Rule 26 requires you to discuss and confer about a

 8    plan, and nobody did that.      So now here we are after the close of

 9    discovery with this problem.

10          I consider Mr. Kannan’s declaration at Docket 160 to be, at

11    best, misleading and, at worst, a misrepresentation to the Court.

12    And that declaration and the failure to do an adequate search for

13    documents responsive to Request for Production 18 I do think

14    violates my order.

15          As a remedy, what I plan to do is to order Ms. Ford to

16    personally review the gmail that Mr. Kannan has and that will be

17    based on a prior conference with counsel for Apple about the

18    search terms to be used.     And you’re not just reviewing the gmail.

19    You’re also reviewing the attachments to any email.           And you are

20    looking for Mr. Kannan’s work relating to any software that is not

21    for his employer Apple.

22          So, Mr. Boyer, I’m going to require you to provide search

23    terms within seven days.         You can provide them earlier.          And

24    within seven days of provision of search terms, I’m going to

25    require the search to be done, this review to be done by Ms. Ford.
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 35 of 54


                                                                                         35


 1    You cannot delegate this to your client Mr. Kannan.                      If you want

 2    to use a third party vendor, you are welcome to do that and you

 3    can review the results.         But I’m going to require that to happen.

 4          I don’t think using a third party vendor -- I’m not going to

 5    require that because I think it’s overkill.                   I think it’s not

 6    proportional      to   the    needs   of    the   case.       You    already      have

 7    substantial information that you’ve obtained from review of the

 8    material on the mirror image of Mr. Kannan’s laptop.                        I don’t

 9    think the gmail was reviewed appropriately, and so I’m going to

10    order that to be done.          But I will leave it to Ms. Ford whether

11    she does it personally or uses the services of a third party

12    vendor to assist her in doing that.               I will allow you to propose

13    search terms.

14          Don’t be greedy.        If we get search terms that hit like every

15    single   email,    that      will   not    be   acceptable.         So   that’s   the

16    resolution that I propose, and I will consider on the other issue

17    the interrogatory that I suggested as a way to resolve that

18    dispute as well.

19          I’m prepared to move on to the next discovery dispute unless

20    the parties have any -- and I will issue a written order.                         You

21    won’t have to just take notes or order the transcript.                       I will

22    issue a written order on these issues.               But before I move on to

23    the next dispute, are there any questions about what I’ve just

24    described as my proposed -- or my expected resolution?

25                MS. FORD:        My only question would be what if we are
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 36 of 54


                                                                                36


 1    provided with search terms and we disagree with or dispute --

 2                THE COURT:   All right.    I’ve told them not to be greedy.

 3    Don’t be took picky.     I mean, this is the third time that I’ve had

 4    to address this issue of this Request for Production, so I’m just

 5    going to say I expect the parties to be reasonable about this.

 6          If the search terms result in, you know, outrageous number of

 7    hits, that’s going to be a problem.       So I’m not going to pre-judge

 8    that issue.    If you have to come back to me, you can.           But as you

 9    can tell, I’m rather aggravated about the way the discovery has

10    been conducted in this case and the way the parties have conducted

11    themselves.

12          I looked back at my notes from our first meeting where I gave

13    you all the lecture about how you’re supposed to cooperate in

14    discovery. Clearly hasn’t happened and there’s enough blame to go

15    around -- to go around -- all around here, but I really encourage

16    you, Ms. Ford, to be cooperative in this process because I am not

17    awarding Apple the relief that it seeks and I’m giving you an

18    opportunity to make sure that your client’s production in response

19    to this Request for Production is in fact complete.               So I think

20    you should approach it in that spirit.

21                MS. FORD:    I was asking you a more procedural question

22    of how we would try to resolve it or call it to the attention of

23    the Court because --

24                THE COURT:     Send me a short, short note saying the

25    parties need the Court’s assistance.         I don’t want briefing.        I
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 37 of 54


                                                                                  37


 1    don’t want people telling me what the other guy did badly.                Just

 2    say, "We think we need a call with the Court."            I will set you up

 3    for a telephonic call and we will do it as soon as I can.             But I

 4    would encourage you to not have to do that.

 5           Okay.   Docket Number 198, this is the AEO designations.           All

 6    right.     So Mr. Kannan seeks relief in the form of I think de-

 7    designation.       Let me just say I am not going to entertain re-

 8    litigation of the parties I’ve already ruled on in Docket Number

 9    105.

10           It’s very difficult for me to understand from the submissions

11    that I have what the problem is.          For example, at the bottom of

12    page 2 of Mr. Kannan’s half of the joint submission, there’s a

13    description about what is -- what remedy is being sought with

14    respect to this Exhibit B.

15           I look at Exhibit B. It has no confidentiality designations,

16    and    I   can’t   tell   if   Mr.   Kannan    is   complaining   about    AEO

17    designations, redactions, or both.            Same thing at the top of page

18    3, Exhibit C.      I can’t tell what portion is or is not designated

19    AEO.

20           And then Mr. Kannan writes that Apple has designated all

21    pages AEO of some documents when only certain pages should be.

22           Exhibit D is the example.      That shows the opposite.      It shows

23    that there are AEO designations only on certain pages.

24           And I have Exhibit E, again, a job application example.            Has

25    redactions and no AEO designations.
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 38 of 54


                                                                            38


 1          So I get this submission and I can’t tell what the basis is

 2    for the complaint.       So I am very reluctant to grant any -- I don’t

 3    see how I can grant any relief when I have that kind of a showing.

 4          So, Ms. Ford, you’ve heard my concern.       I’m going to give you

 5    an opportunity to explain what the problem is and how you want --

 6    how you are not arguing for a re-visitation of my prior order.

 7                 MS. FORD:    I’m not sure, first of all, why what you just

 8    described -- you began talking about Exhibit B as in "Boy."

 9                 THE COURT:     The -- yes, the first example that I’m

10    looking at is Exhibit B.      It’s at Docket 199 -- this is the sealed

11    version -- and it has a bunch of redactions in it.          It has no AEO

12    designations on it.

13                 MS. FORD:    May I just explain something, Your Honor?

14                 THE COURT:    Sure.

15                 MS. FORD: The way that Apple attached its Bates numbers

16    and AEO designations is something that sometimes when you print it

17    out on certain computers, those don’t carry over and they don’t

18    get printed.

19          May I bring it to you to the bench and show you a copy of

20    Exhibit B?

21                 THE COURT:    Are you just going to tell me that it has

22    AEO designations on it?

23                 MS. FORD:    Yes, and that got filed with the court.   This

24    is just a printout of what I filed with the court.

25                 THE COURT:    Okay.   So I’m looking at --
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 39 of 54


                                                                               39


 1                MS. FORD:     What you’re looking at doesn’t show that on

 2    there.

 3                THE COURT:     No, it doesn’t.     It does not.

 4                MS. FORD:     Because of a technical problem that I don’t

 5    understand.

 6                THE COURT:      All right.      Okay.     So let’s assume that

 7    every single page has an AEO designation in Exhibit B, and I’ll

 8    approach it that way.        Is there a problem that there are AEO

 9    designations and redactions in the same document?              Or are some

10    versions    AEO     and   then     other   versions    "Confidential   With

11    Redactions"?

12                MS. FORD:      First of all, all the pages that we have

13    presented to you as exhibits are all marked "Attorney’s Eyes

14    Only," okay?      The redactions that you see there -- for example, on

15    Exhibit B, you see these redactions?

16                THE COURT:     Yes.

17                MS. FORD:       Those are mostly just email addresses.

18    That’s not what the problem is.

19                THE COURT:     Okay.

20                MS. FORD:     That’s not what the concern is at all.        But

21    on Exhibit B, what they did was they -- the first three pages the

22    first time they produced it was with AEO and it has people’s names

23    on the second page.

24                THE COURT:     Uh-huh.

25                MS. FORD:     Okay.    This is a listing.    And then they put
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 40 of 54


                                                                                   40


 1    it   down   to   "Confidential."       But   when   they   put   it   down   to

 2    "Confidential," then they redacted all of those names.

 3                 THE COURT:   I see.   So this would be at page 8 of 185 in

 4    Document 199-2, which is the sealed --

 5                 MS. FORD:    That’s what I was trying to illustrate for

 6    you there.       So it’s the fact -- just the fact that there are

 7    redactions of people’s phone numbers and emails is absolutely no

 8    problem for us.

 9                 THE COURT:   All right.    So that was extremely confusing

10    when you’re describing redactions and AEO in a two-line argument

11    about this category.

12                 MS. FORD:    It was really hard for me to pare all those

13    down so we could show -- yes, but that is one technique that they

14    used.

15            Another thing that we have here is that some of these emails

16    go on for many pages and particularly the ones with all those

17    compensation planning emails.

18                 THE COURT:   Yeah.

19                 MS. FORD:    And I think there are several examples and

20    (indiscernible). But they will have five or six pages of detailed

21    description of what the guidelines and rules are for granting

22    compensation and bonuses and RSUs and other things. No mention of

23    any specific employee information.           Then at the end, they will

24    have attached a spreadsheet that has individual employee names and

25    what they individually are going to receive.
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 41 of 54


                                                                                     41


 1          And what Apple did was to mark all of the entire document,

 2    including all of the guidelines and rules for controlling how

 3    compensation    was   to    be   computed.      And   they    made   that    "All

 4    Attorney’s Eyes Only," and that is really crippling because Apple

 5    has a number of witnesses who can testify about these things.                   I

 6    have one and it’s the Plaintiff.             And if it’s going to be him

 7    trying to compare his compensation to others and the reasons why,

 8    he needs to have access to that information.                 There’s actually

 9    nobody else on our side who can testify to that.

10                THE COURT:      All right.   Two things.         Two things.     I’ve

11    already ruled that Mr. Kannan cannot see confidential employee-

12    specific information.        So are you arguing about that again?

13                MS. FORD:      I am -- not with respect to what I just said.

14    The pages of the -- that show just the guidelines are not

15    employee-specific.

16                THE COURT:      Right.

17                MS. FORD:      I believe that the Court should, in light of

18    the things that we discovered in deposition after your prior

19    ruling, which is that Mr. Kotni, in explaining why other people

20    got paid a lot more, they were paid three, four times as much as

21    Mr. Kannan, he relies exclusively on those performance reviews.

22    There’s   nothing     negative    in   there.     We’re      not   looking    for

23    complaints or dirt on any of these other people.              To the contrary,

24    we’re looking for the reasons that Apple relies on for paying them

25    a lot more money.
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 42 of 54


                                                                                    42


 1            And when I asked Mr. Kotni those questions in his deposition,

 2    he simply started to read the performance reviews and he testified

 3    that he really wouldn’t be able to remember why he gave them more

 4    money    than    he    gave    him   without   looking   at   the   performance

 5    tabulations.      And yet I don’t have any witness other than Mr.

 6    Kannan     who   can    say,     "Well,   he   accomplished     that,   but    I

 7    accomplished this over here."

 8                 THE COURT:        Well, of course you do.         Mr. Kannan can

 9    testify to all of his accomplishments.             You have access to both

10    and you’re --

11                 MS. FORD:        The comparison between himself and --

12                 THE COURT:        I’m not going to tell you how to litigate

13    your case, but I don’t think that’s a justification for getting

14    access for your client to someone else’s performance reviews. And

15    I’ve already ruled on that issue.

16            So the fact that Mr. Kotni testified about that in deposition

17    doesn’t change my mind on that issue, so I don’t want to re-

18    litigate and I won’t permit you to re-litigate that issue.

19            It may very well be that when you all get to trial, your

20    presiding judge will make entirely different calls on what gets to

21    be testified to in public, what documents are shown in public.                I

22    mean, he’s not going to be clearing the courtroom every single

23    time a witness is going to talk about another employee.                 So that

24    would be a very impractical way to conduct a trial.

25            But for discovery purposes, I’ve already issued a decision on
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 43 of 54


                                                                                   43


 1    that and I don’t want to -- I don’t want to revisit that and spend

 2    time revisiting that.

 3            I am concerned with over-designation.            I am concerned about

 4    that issue.     So, Ms. Ford, I would like for you to focus on what

 5    you view as the over-designation beyond what I have already

 6    ordered can be designated AEO.          So I hear you when you say there

 7    are portions of documents that have been designated AEO in their

 8    entirety and only some portions of those ought to be treated AEO.

 9    I got that point.      That’s one I have in my list to ask Mr. Boyer.

10            Are there other examples of the kinds of things?

11                  MS. FORD:     Exhibit C, which is the documents that have

12    to do with the internal investigation by Mr. Kannan’s complaint

13    that he wasn’t being treated fairly compared to other people,

14    okay?     And Apple produced some notes concerning the interviews

15    that were done.

16            Now, initially Apple designated all of those notes in their

17    entirety,      even   the    questioning      of   his   manager,    as   being

18    "Attorney’s Eyes Only."

19            Then in response to us raising the issue, they sent us

20    another copy which was then marked "Confidential," which is fine

21    if it says "Confidential," but what it did was it redacted -- when

22    Mr.   Kotni    gave   testimony    to   the    investigator    and   when   the

23    investigator wrote his report, he said, Mr. Kannan was paid fairly

24    and I can tell that because here’s these two other named employees

25    who got paid similarly to him.
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 44 of 54


                                                                                      44


 1            The thing is those people are not comparable employees.                But

 2    if my client can’t know who those people are or what -- what that

 3    -- and Apple has redacted all of that information from the

 4    investigative report that relates to the investigation of Mr.

 5    Kannan’s claim and, again, he needs to be the one to testify about

 6    that.     It’s a denial of due process if he can’t testify about

 7    these comparisons to Apple’s --

 8                 THE   COURT:      Why   can’t    you   ask   him,   "Who   are   the

 9    employees who are comparable to you and who are the employees who

10    are not?"      Why can’t you just ask him those questions?                    I’ve

11    already ruled precisely on how you may advise your client, gather

12    information    from   your     client,    get   help   from   your   client    in

13    analyzing the documents that you have. These problems that you’re

14    describing are problems I have already heard and taken into

15    consideration in ruling on the prior motion.

16            So if there’s something else.

17                 MS. FORD:      I think that the notes of that investigation

18    are entirely a different issue than the performance reviews of the

19    people.     I really do.       I think what Mr. Kotni testified to the

20    internal investigator to justify his decision-making is something

21    that doesn’t belong in the AEO category, even though it does

22    mention other people’s names.

23                 THE COURT:      All right.      Is there anything else?

24                 MS. FORD:      That’s it.

25                 THE COURT:      All right.      I’m going to ask Mr. Boyer some
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 45 of 54


                                                                               45


 1    questions.

 2                 MR. BOYER:   Yes, Your Honor.

 3                 THE COURT:    The main thing that struck me about your

 4    response here was the designation as AEO of the compensation

 5    guidelines. Your argument is that these are confidential to Apple

 6    and highly sensitive.      I take that point.     You can designate them

 7    "Confidential."     And I think it’s entirely appropriate when you

 8    have documents that can be easily segregated.            If you’ve got a

 9    chart at the end that has employee-specific information that gets

10    AEO treatment, the rest of it doesn’t need to.         You can designate

11    that "Confidential."

12          So I’m going to order that you do that and make those

13    changes.

14          What I have some concern about -- and maybe this is a

15    question that I can ask -- I’ll pose to both counsel -- is what is

16    the volume of documents where the document is designated AEO and

17    the reason is is because strewn throughout that document in

18    different places are references to other employees’ names and

19    compensation or personnel information, performance reviews?             Are

20    we talking about thousands of documents like that, 50 documents

21    like that?     What is the universe?

22          Let me ask Mr. Boyer since you did -- you did the AEO

23    designations in the first place.

24                 MR. BOYER:   I would think it’s significant.         However --

25    well, I take that back.      If it’s just the performance -- I think
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 46 of 54


                                                                             46


 1    anything related to specific employees, we’ve already covered and

 2    it doesn’t sound like the Court’s going to want to see some

 3    (indiscernible) designation.       That looks like a big chunk of the

 4    documents are kind of off the table.

 5          With regard to the comp guidelines, if we need to re-

 6    designate those, but keep the charts confidential, it’s a few

 7    hundred.

 8                THE COURT:    That’s not what I’m asking about.

 9                MR. BOYER:    Okay.

10                THE COURT:    So, here, let me give you an example.        So

11    let’s take Exhibit B, which is the example I was discussing with

12    Ms. Ford and it was the third page of Exhibit B.          It doesn’t have

13    any Bates numbers, so I don’t know what it’s actually called.          It

14    probably does have Bates numbers but not my copy.             But this is

15    page 8 of 185 in Docket 199-2, the sealed version, where there’s

16    a list of four employee names.

17          So what Ms. Ford said is that a copy of this document was

18    produced. It was de-designated down to "Confidential." But those

19    four names were redacted so that Mr. Kannan could see them.           The

20    rest of the document doesn’t need to be designated AEO is what I

21    -- at least the preceding pages.

22          So what I’m asking is how many documents in the production

23    that’s marked AEO are like this, where but for a few names or a

24    few names associated with salary information or performance review

25    information, the remainder of the document could be shared?          Same
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 47 of 54


                                                                             47


 1    thing for this internal investigation summary, which I understand

 2    has received the same treatment.         There have been redactions so

 3    that Mr. Kannan could see it.         The redaction is specific to the

 4    employee information, but most of the document doesn’t need to be

 5    designated AEO.

 6          How big is that problem?

 7                MR. BOYER:    I don’t think that’s the majority of it.      I

 8    would say maybe there’s 50 documents like that.

 9                THE COURT:   All right.    Ms. Ford, do you agree there are

10    about 50 documents that fall into that category?

11                MS. FORD:    I would think there’s more.        I would think

12    it’s probably between 50 and a hundred at least that fall into

13    that category.

14                THE COURT:    Okay.   Because here’s what I’m prepared to

15    do.    I think that it’s appropriate -- for documents that are

16    meaningful to the case -- you know, you don’t want to waste your

17    time on things you don’t want to waste your time on, but ones that

18    are meaningful to the case, I think it’s appropriate to do the

19    redaction treatment of them so that Mr. Kannan can see everything

20    else and those can be designated "Confidential With Redactions."

21    Ms. Ford, of course, can see everything.         So that requires there

22    to be two versions of such documents -- the AEO version and a

23    "Confidential With Redactions" version.          And maybe it does not

24    even need to be "Confidential."       I’m not proposing they have to be

25    "Confidential" -- but it sounds like that might be the mode -- so
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 48 of 54


                                                                              48


 1    that Mr. Kannan can see everything he’s entitled to and there

 2    aren’t these few bits and pieces of the document holding up his

 3    access to the remainder.

 4                 MR. BOYER: We’ve actually done that with quite a few of

 5    these.

 6                 THE COURT:   Okay.

 7                 MR. BOYER:   I can give you examples of that.

 8                 THE COURT:   Yeah, so that’s why I wanted to understand

 9    the scope of the problem ’cause I think that’s -- that would be --

10    that would be important.      If Ms. Ford can provide you a list or --

11    I don’t know how you want to do it -- maybe you guys have already

12    provided a list, but whatever it is that you want to see, you can

13    share that with Mr. Boyer.         And if it really is just 50 to a

14    hundred, maybe it’s just easier to do them all.

15          So whatever -- I want to try the easiest path here, but I

16    think that that would be an appropriate thing to do.          How long do

17    you think that you would need, assuming there are, say, a hundred

18    documents?     How long do you think you’d need to --

19                 MR. BOYER:   Once they -- you know, if it’s a hundred

20    documents, five days.

21                 THE COURT:   Let’s say there’s no list given.        It’s just

22    whatever documents there are.           They estimate that there’s a

23    hundred.

24                 MR. BOYER:   Well, if we’re going to have to go through

25    and look through them and make that determination, at least a
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 49 of 54


                                                                                       49


 1    week.

 2                 THE COURT:      I don’t want to micro-manage this.           I want

 3    you all to figure out how many documents there are that you need,

 4    Ms. Ford.     If you want them all done because there’s a -- there’s

 5    a hundred or less, fine.              If there’s way more than a hundred,

 6    you’re going to have to tell Mr. Boyer which ones you want done

 7    because that would be unreasonable.

 8            So that’s kind of the dividing line there.

 9                 MS. FORD:      I’m sorry.     I’m not following you.

10                 THE   COURT:       I’m    prepared   to   order   him   to   do   the

11    redaction and confidentiality designation for all the documents

12    that    I   described   where    there’s    employee-specific        information

13    embedded in an AEO document that otherwise Mr. Kannan could see

14    but for that employee-specific information.                    If there are a

15    hundred such documents, I’ll just order him to do them all.                      If

16    there are more than a hundred documents, I’m going to require you

17    to provide a list of the ones that you really want your client to

18    have access to with the redactions.

19            So I suggest you confer about that.

20            That’s separate from the question of -- with respect to the

21    compensation guidelines, I’m going to order that those be done

22    without any kind of listing. The compensation guidelines that are

23    not    employee-specific,       results    of   compensation    process,       that

24    portion of the document has to be de-designated.

25                 MR. BOYER:      Okay, Your Honor.
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 50 of 54


                                                                                 50


 1                THE COURT: That’s important to disclose. I’m trying to

 2    figure out if there are any other categories of documents I can

 3    deal with in a categorical fashion, but I couldn’t tell from this

 4    submission if there were.          And I realize, Mr. Boyer, I haven’t

 5    really given you an opportunity to respond to what Ms. Ford said,

 6    but -- except with respect to the compensation issue.

 7          Is there anything that you’d like to add?

 8                MR. BOYER:     Counsel will go ahead and re-designate the

 9    compensation documents --

10                THE COURT:     Yeah.

11                MR. BOYER:      -- according to the Court’s order today?

12    That’s not a problem, Your Honor.

13          The   only   thing   I   would    note   is   that   we’ve   done   this

14    "Attorney’s Eyes Only" to redacted to confidential with at least

15    -- looking at -- it’s about 200 pages’ worth of documents.                 So

16    with these departments, I don’t really know other than the comp

17    guidelines once those get re-designated what’s left.

18                THE COURT:     You don’t know how many remain.

19                MR. BOYER:     Yes.

20                THE COURT:     Okay.   All right.   Well, that’s a point that

21    you should confer about.

22                MR. BOYER:     All right.

23                THE COURT:      I will again give you a written order on

24    this question.     And, you know, I would encourage you if there are

25    specific documents for which there can -- you know, there is some
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 51 of 54


                                                                          51


 1    request, that you confer about it.            Again, if it’s something

 2    that’s really meaningful, Ms. Ford really needs, see if you can

 3    accommodate it given the concerns and the prior order that I’ve

 4    already issued on this point.

 5          All right.    I think -- I think that that’s -- that’s all I

 6    had for 198.    I will issue a written order.

 7          So let me address some of the other things that remain.      I’m

 8    not taking argument on this, but I’m going to share with you how

 9    I intend to handle these remaining matters.

10          I am going to decide Mr. Kannan’s multiple motions for leave

11    and for protective orders and for reconsideration of my prior

12    orders as follows:

13          Docket No. 186, which was filed on November 11th, that’s an

14    administrative motion asking for leave to file a motion for a

15    protective order barring Apple from making discovery demands after

16    the close of discovery and generally complaining about Apple’s

17    discovery conduct, I have already issued an order, as I reminded

18    you all at the outset of this hearing, about how the deadline for

19    fact discovery works, how the motion to compel deadline works, and

20    about what motions the Court will entertain going forward. That’s

21    Docket No. 190.        In all other respects, I am denying this

22    administrative motion.

23          For Docket No. 187, filed on November 11th, this is mostly an

24    improper request for reconsideration of my prior order regarding

25    the employee designations "high growth" and "key talent."          And
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 52 of 54


                                                                            52


 1    there’s no basis for seeking reconsideration recited in that

 2    request.

 3          I do, however, have one question for Apple.         Are the records

 4    in the Merlin system records that would show which of Mr. Kotni’s

 5    employees were designated "high growth" or "key talent"?

 6                MR. BOYER: I asked my client and we believe, yes, there

 7    would be information on that.

 8                THE COURT:    Have you produced those records?

 9                MR. BOYER:    We have produced them on the spreadsheets.

10    But that designation is contained on the spreadsheets that we

11    submitted in our opposition.         It was submitted today with the

12    motion for every year.

13                THE COURT:     Okay.     Have you produced those records

14    before Mr. Kotni’s deposition or only after the fact?

15                MR. BOYER:    Those were all produced before.

16                THE COURT:   Okay.    So let me just make sure I understand

17    because I know there’s reference to calibration sheets, but what

18    I’m asking about is the records in the Merlin system that Mr.

19    Kotni referred to in his deposition, have those records that would

20    reflect which of his employees got "high growth" and "key talent"

21    designations for the relevant years, have those records been

22    produced?

23                MR. BOYER: Not from the Merlin system. No, Your Honor.

24                THE COURT:    Okay.    I’m going to order you to do that --

25    create a database, produce those records.         Give those to Ms. Ford
     Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 53 of 54


                                                                            53


 1    and that’s it.      No more deposition.     No more anything about it.

 2    Just produce those records.       Okay?

 3          All right.    Docket No. 196, filed on November 16th, I view as

 4    just more argument about the matters raised in Docket Number 184,

 5    186, and 187.      I view it as an effort to circumvent my discovery

 6    dispute resolution process and my standing order, and that is

 7    denied as well.

 8          There are a number of pending administrative motions to seal.

 9    Some of them involve motions to seal by one party because the

10    other party has designated material confidential and that’s mostly

11    Apple’s designation.      One example is Docket Number 180, which is

12    an administrative motion to seal by Mr. Kannan.         That was filed on

13    November 5th.      Mr. Kannan says, I’m only marking this under seal

14    because Apple says it’s supposed to be designated that way.            I

15    don’t think it’s necessary.

16          In that situation, our Local Rule 795.E(1) (ph) requires the

17    designating party to file a declaration supporting the claim that

18    the document needs under seal treatment.           And so some of these

19    motions -- and this is just an example -- some of these motions,

20    I don’t have the supporting declaration in this case of Apple.

21          I’m going to decide these administrative motions by the end

22    of the week.        I will give you an opportunity to file your

23    declarations.      You need to review your administrative motions.

24    I’m not giving you an exhaustive list.        But if someone has failed

25    to file a declaration, you need to remedy that right away because,
Case 5:17-cv-07305-EJD Document 215 Filed 11/21/19 Page 54 of 54
